
	

115 HR 2370 : Escambia County Land Conveyance Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2370
		IN THE SENATE OF THE UNITED STATES
		July 27, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize Escambia County, Florida, to convey certain property that was formerly part of Santa
			 Rosa Island National Monument and that was conveyed to Escambia County
			 subject to restrictions on use and reconveyance.
	
	
 1.Short titleThis Act may be cited as the Escambia County Land Conveyance Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Escambia County, Florida. (2)Non-federal landThe term non-Federal land means the former Santa Rosa Island National Monument land in the State that was conveyed by the United States to the County under the Act of July 30, 1946 (60 Stat. 712, chapter 699), and by deed dated January 15, 1947.
 (3)StateThe term State means the State of Florida. 3.Reconveyance of non-Federal land to Escambia County, Florida (a)In generalNotwithstanding the restrictions on conveyance in the Act of July 30, 1946 (60 Stat. 712, chapter 699), and the deed to the non-Federal land from the United States to the County dated January 15, 1947, and subject to subsections (c) through (g), the County may convey all right, title, and interest of the County in and to the non-Federal land or any portion of the non-Federal land, to any person or entity, without any restriction on conveyance or reconveyance imposed by the United States in that Act or deed.
 (b)Effect on leasehold interestsNo person or entity holding a leasehold interest in the non-Federal land as of the date of enactment of this Act shall be required to involuntarily accept a fee interest to the non-Federal land in place of the leasehold interest in the non-Federal land.
			(c)Conveyance of land within Santa Rosa County, Florida
 (1)In generalAs a condition of the authority granted to the County to convey the non-Federal land under subsection (a), all right, title, and interest of the County in and to any portion of the non-Federal land that is within the jurisdictional boundaries of Santa Rosa County, Florida, shall be conveyed by the County to Santa Rosa County, Florida, by the date that is 2 years after the date of enactment of this Act.
 (2)RequirementsA conveyance under paragraph (1) shall— (A)be absolute;
 (B)terminate— (i)any subjugation of Santa Rosa County, Florida, to the County; or
 (ii)any regulation of Santa Rosa County, Florida, by the County; and (C)be without consideration, except that the County may require Santa Rosa County, Florida, to pay the actual costs associated with the conveyance of the non-Federal land to Santa Rosa County, Florida.
 (3)Assumption of ownership; imposition of restrictionsOn conveyance of the non-Federal land to Santa Rosa County, Florida, under paragraph (1), Santa Rosa County, Florida—
 (A)shall assume ownership of the non-Federal land free of the restrictions on the non-Federal land described in subsection (g); and
 (B)may establish any lawful restrictions on, or criteria for the reconveyance of, the non-Federal land to any leaseholder of the non-Federal land.
 (4)ReconveyanceSanta Rosa County, Florida, or any other person to whom Santa Rosa County, Florida, reconveys the non-Federal land may reconvey the non-Federal land or any portion of the non-Federal land conveyed to Santa Rosa County, Florida, under paragraph (1).
 (d)Incorporation or annexationAn owner or leaseholder of the non-Federal land conveyed under this section may pursue incorporation, annexation, or any other governmental status for the non-Federal land, if the owner or leaseholder complies with the legal conditions required for incorporation, annexation, or the other governmental status.
 (e)JurisdictionThe non-Federal land shall be subject to the jurisdiction of the county or unit of local government in which the non-Federal land is located.
 (f)ProceedsAny proceeds from the conveyance of the non-Federal land by the County or Santa Rosa County, Florida (other than amounts paid for the direct and incidental costs associated with the conveyance), under this section shall—
 (1)be considered to be windfall profits; and (2)revert to the United States.
 (g)PreservationAs a condition of the grant of the authority to convey the non-Federal land under subsection (a), the County shall preserve in perpetuity the areas of the non-Federal land that, as of the date of enactment of this Act, are dedicated for conservation, preservation, public recreation access, and public parking, in accordance with any resolutions of the Board of Commissioners of the County.
 (h)Determination of complianceThe County and Santa Rosa County, Florida— (1)except as provided in subsection (c)(1), shall not be subject to a deadline or requirement to make any conveyance or reconveyance of the non-Federal land authorized under this section; and
 (2)may establish terms for the conveyance or reconveyance of the non-Federal land authorized under this section, subject to this Act and applicable State law.
				
	Passed the House of Representatives July 26, 2017.Karen L. Haas,Clerk.
